 1

 2                                                                    FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON

 3
                                                             Dec 03, 2019
 4                                                               SEAN F. MCAVOY, CLERK




 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       ERIC DANIEL M.,
                                                  NO: 2:18-CV-282-FVS
 8                               Plaintiff,
                                                  ORDER GRANTING PLAINTIFF’S
 9            v.                                  MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
10       ANDREW M. SAUL,                          DEFENDANT’S MOTION FOR
         COMMISSIONER OF SOCIAL                   SUMMARY JUDGMENT
11       SECURITY, 1

12                               Defendant.

13

14            BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 10 and 11. This matter was submitted for consideration

16

17   1
         Andrew M. Saul is now the Commissioner of the Social Security
18
     Administration. Accordingly, the Court substitutes Andrew M. Saul as the
19
     Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
20
     25(d).
21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1   without oral argument. The Plaintiff is represented by Attorney Dana C. Madsen.

 2   The Defendant is represented by Special Assistant United States Attorney Lars J.

 3   Nelson. The Court has reviewed the administrative record, the parties’ completed

 4   briefing, and is fully informed. For the reasons discussed below, the Court

 5   GRANTS Plaintiff’s Motion for Summary Judgment, ECF No. 10, and DENIES

 6   Defendant’s Motion for Summary Judgment, ECF No. 11.

 7                                        JURISDICTION

 8            Plaintiff Eric Daniel M. 2 filed for supplemental security income and

 9   disability insurance benefits on August 25, 2014, alleging an onset date of January

10   1, 2013. Tr. 242-48, 251-57. Benefits were denied initially, Tr. 145-51, and upon

11   reconsideration, Tr. 154-59. A hearing before an administrative law judge (“ALJ”)

12   was conducted on November 17, 2016, and a supplemental hearing was conducted

13   on July 12, 2017. Tr. 31-95. Plaintiff was represented by counsel and testified at

14   both hearings. Id. The ALJ denied benefits, Tr. 7-30, and the Appeals Council

15   denied review. Tr. 1. The matter is now before this court pursuant to 42 U.S.C. §§

16   405(g); 1383(c)(3).

17   / / /

18

19   2
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1                                     BACKGROUND

 2         The facts of the case are set forth in the administrative hearing and

 3   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

 4   Only the most pertinent facts are summarized here.

 5         Plaintiff was 45 years old at the time of the first hearing. See Tr. 244. He

 6   graduated from high school and attended some college. Tr. 46. He has a

 7   caregiver, paid for by DSHS, that comes four days a week for five to six hours per

 8   day. Tr. 80. Plaintiff has work history as a cook, kitchen helper, concession

 9   manager, and caregiver. Tr. 46, 87-88. Plaintiff testified that he stopped working

10   because he wasn’t able to stand; but the record also indicated that he stopped

11   working after he was put on administrative leave for three years after being

12   charged with a DUI. Tr. 44.

13         Plaintiff reported that he could not work because of pain and swelling in his

14   feet due to “chronic non-healing fractures,” pain in his hands, shoulder pain,

15   anxiety, and depression. Tr. 52-55, 78-81, 84-85. He testified he can stand for

16   three or four minutes, lift ten pounds, and walk “maybe” 50 feet before his feet

17   start swelling and he needs to sit down. Tr. 55, 59-61. He testified that he went to

18   physical therapy but could not continue because of swelling in his feet. Tr. 50.

19   Plaintiff reported that he elevates his feet to relieve the swelling a couple of times a

20   day, for between a half an hour to a couple of hours. Tr. 60.

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 4   limited; the Commissioner’s decision will be disturbed “only if it is not supported

 5   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 6   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

 7   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

 8   (quotation and citation omitted). Stated differently, substantial evidence equates to

 9   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

10   citation omitted). In determining whether the standard has been satisfied, a

11   reviewing court must consider the entire record as a whole rather than searching

12   for supporting evidence in isolation. Id.

13         In reviewing a denial of benefits, a district court may not substitute its

14   judgment for that of the Commissioner. If the evidence in the record “is

15   susceptible to more than one rational interpretation, [the court] must uphold the

16   ALJ’s findings if they are supported by inferences reasonably drawn from the

17   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

18   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

19   Id. An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

20   nondisability determination.” Id. at 1115 (quotation and citation omitted). The

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   party appealing the ALJ’s decision generally bears the burden of establishing that

 2   it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 3                        FIVE-STEP EVALUATION PROCESS

 4         A claimant must satisfy two conditions to be considered “disabled” within

 5   the meaning of the Social Security Act. First, the claimant must be “unable to

 6   engage in any substantial gainful activity by reason of any medically determinable

 7   physical or mental impairment which can be expected to result in death or which

 8   has lasted or can be expected to last for a continuous period of not less than twelve

 9   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

10   impairment must be “of such severity that he is not only unable to do his previous

11   work[,] but cannot, considering his age, education, and work experience, engage in

12   any other kind of substantial gainful work which exists in the national economy.”

13   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

14         The Commissioner has established a five-step sequential analysis to

15   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

16   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

17   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

18   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

19   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

20   404.1520(b), 416.920(b).

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1         If the claimant is not engaged in substantial gainful activity, the analysis

 2   proceeds to step two. At this step, the Commissioner considers the severity of the

 3   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

 4   claimant suffers from “any impairment or combination of impairments which

 5   significantly limits [his or her] physical or mental ability to do basic work

 6   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

 7   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

 8   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

 9   §§ 404.1520(c), 416.920(c).

10         At step three, the Commissioner compares the claimant’s impairment to

11   severe impairments recognized by the Commissioner to be so severe as to preclude

12   a person from engaging in substantial gainful activity. 20 C.F.R. §§

13   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

14   severe than one of the enumerated impairments, the Commissioner must find the

15   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

16         If the severity of the claimant’s impairment does not meet or exceed the

17   severity of the enumerated impairments, the Commissioner must pause to assess

18   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

19   defined generally as the claimant’s ability to perform physical and mental work

20   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 2   analysis.

 3           At step four, the Commissioner considers whether, in view of the claimant’s

 4   RFC, the claimant is capable of performing work that he or she has performed in

 5   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

 6   If the claimant is capable of performing past relevant work, the Commissioner

 7   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

 8   If the claimant is incapable of performing such work, the analysis proceeds to step

 9   five.

10           At step five, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing other work in the national economy.

12   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

13   the Commissioner also must consider vocational factors such as the claimant’s age,

14   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

15   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

16   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

17   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

18   work, analysis concludes with a finding that the claimant is disabled and is

19   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

20           The claimant bears the burden of proof at steps one through four. Tackett v.

21   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 2   of performing other work; and (2) such work “exists in significant numbers in the

 3   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

 4   700 F.3d 386, 389 (9th Cir. 2012).

 5                                   ALJ’S FINDINGS

 6         At step one, the ALJ found that Plaintiff has not engaged in substantial

 7   gainful activity since January 1, 2013, the alleged onset date. Tr. 12. At step two,

 8   the ALJ found that Plaintiff has the following severe impairments: brachydactyly,

 9   Type C; bipolar disorder; depressive disorder, NOS; generalized anxiety disorder;

10   compulsive personality disorder; and cannabis use disorder. Tr. 13. At step three,

11   the ALJ found that Plaintiff does not have an impairment or combination of

12   impairments that meets or medically equals the severity of a listed impairment. Tr.

13   15. The ALJ then found that Plaintiff has the RFC

14         to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
           with an ability to lift and carry 20 pounds occasionally and 10 pounds
15         frequently. However, the claimant is limited to sit for at least 6 hours
           in an 8-hour workday and stand/walk for a total of 4 hours in an 8-hour
16         workday, with regular breaks. The claimant is limited to using foot
           controls bilaterally on a frequent basis and he must avoid climbing
17         ladders, ropes, and scaffolds. Although able to frequently stoop and
           kneel, the claimant can only occasionally climb ramps or stairs,
18         balance, crouch, and crawl. In addition, the claimant needs to avoid
           concentrated exposure to extreme cold, to excessive vibration and to
19         hazardous machinery. The claimant also needs to avoid all exposure to
           unprotected heights. The claimant is limited to simple and repetitive
20         tasks, but he cannot perform fast-paced production type work or the
           timed/paced quota work. The claimant could have occasional
21         superficial interaction with the public, coworkers and supervisors.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1   Tr. 16. At step four, the ALJ found that Plaintiff is unable to perform any past

 2   relevant work. Tr. 22. At step five, the ALJ found that considering Plaintiff’s age,

 3   education, work experience, and RFC, there are jobs that exist in significant

 4   numbers in the national economy that Plaintiff can perform, including: mail clerk,

 5   parking lot attendant, and deliverer. Tr. 23. On that basis, the ALJ concluded that

 6   Plaintiff has not been under a disability, as defined in the Social Security Act, from

 7   January 1, 2013, through the date of the decision. Tr. 24.

 8                                         ISSUES

 9         Plaintiff seeks judicial review of the Commissioner’s final decision denying

10   him disability insurance benefits under Title II of the Social Security Act and

11   supplemental security income benefits under Title XVI of the Social Security Act.

12   ECF No. 10. Plaintiff raises the following issues for this Court’s review:

13      1. Whether the ALJ properly considered the medical opinion evidence; and

14      2. Whether the ALJ properly considered Plaintiff’s symptom claims.

15                                      DISCUSSION

16      A. Medical Opinions

17         There are three types of physicians: “(1) those who treat the claimant

18   (treating physicians); (2) those who examine but do not treat the claimant

19   (examining physicians); and (3) those who neither examine nor treat the claimant

20   [but who review the claimant's file] (nonexamining [or reviewing] physicians).”

21   Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (citations omitted).


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1   Generally, a treating physician's opinion carries more weight than an examining

 2   physician's, and an examining physician's opinion carries more weight than a

 3   reviewing physician's. Id. If a treating or examining physician's opinion is

 4   uncontradicted, the ALJ may reject it only by offering “clear and convincing

 5   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

 6   1211, 1216 (9th Cir. 2005). Conversely, “[i]f a treating or examining doctor's

 7   opinion is contradicted by another doctor's opinion, an ALJ may only reject it by

 8   providing specific and legitimate reasons that are supported by substantial

 9   evidence.” Id. (citing Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995)).

10   “However, the ALJ need not accept the opinion of any physician, including a

11   treating physician, if that opinion is brief, conclusory and inadequately supported

12   by clinical findings.” Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1228

13   (9th Cir. 2009) (quotation and citation omitted).

14         Plaintiff argues the ALJ erroneously considered the opinion of examining

15   psychologist John Arnold, Ph.D., and medical expert Michael A. Lace, Psy.D.

16   ECF No. 10 at 19-20.

17                1. Dr. John Arnold

18         In November 2016, Dr. Arnold opined that Plaintiff had marked limitations

19   in his ability to understand and remember detailed instructions; carry out detailed

20   instructions; maintain attention and concentration for extended periods; work in

21   coordination with or proximity to others without being distracted by them;


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 10
 1   complete a normal workday and workweek without interruptions from

 2   psychologically based symptoms and perform at a consistent pace without an

 3   unreasonable number and length of rest periods; accept instructions and respond

 4   appropriately to criticism from supervisors; and get along with co-workers or peers

 5   without distracting them or exhibiting behavioral extremes. Tr. 547-56.

 6         The ALJ gave Dr. Arnold’s examining opinion “[o]nly some weight.” Tr.

 7   21. Specifically, the ALJ found Dr. Arnold’s

 8         narrative as to [Plaintiff’s] abilities and limitations are consistent with
           the overall record. However, Dr. Lace did not give much weight to Dr.
 9         Arnold’s findings. He specifically made the following appraisal of the
           opinion: “Level of limitations suggested in [Dr. Arnold’s] evaluation
10         and medical source statement cannot be taken in isolation and are not
           supported by the balance of the record. No evidence of ongoing marked
11         limitations and no listing met or equals, based on the record.”

12   Tr. 21 (internal citations omitted). Plaintiff argues the opinion of a non-examining

13   physician, such as medical expert Dr. Lace, “cannot by itself constitute substantial

14   evidence that justifies the rejection of the opinion of either an examining or a

15   treatment physician. Therefore, the reports of non-examining doctors would not

16   justify the rejection of the finding of the examining psychologist, John Arnold,

17   Ph.D.” ECF No. 10 at 20 (citing Lester v. Chater, 81 F.3d 821 (9th Cir. 1995).

18   The Court agrees. The ALJ relied entirely on the assessment of a nonexamining

19   medical expert, Dr. Lace, as support for granting “only some weight” to Dr.

20   Arnold’s examining opinion; thus, the ALJ’s rejection of Dr. Arnold’s opinion was

21   not supported by substantial evidence. Tr. 21.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 11
 1         Moreover, when explaining his reasons for rejecting medical opinion

 2   evidence, the ALJ must do more than state a conclusion; rather, the ALJ must “set

 3   forth his own interpretations and explain why they, rather than the doctors’, are

 4   correct.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). “This can be done

 5   by setting out a detailed and thorough summary of the facts and conflicting clinical

 6   evidence, stating his interpretation thereof, and making findings.” Id. Here, the

 7   ALJ fails to summarize and interpret the entirety of Dr. Arnold’s narrative

 8   examination findings and assessed limitations; nor does the ALJ explain why his

 9   interpretation, as opposed to the interpretation of Dr. Arnold or Dr. Lace, is

10   correct. In particular, the ALJ fails to reconcile the apparent contradiction between

11   his own finding that Dr. Arnold’s “narrative as to [Plaintiff’s] abilities and

12   limitations are consistent with the overall evidentiary record,” and his complete

13   reliance on Dr. Lace’s opinion that the marked limitations assessed by Dr. Arnold

14   were not supported by the record. For all of these reasons, the ALJ’s rejection of

15   Dr. Arnold’s opinion was not supported by substantial evidence, and Dr. Arnold’s

16   opinion must be reconsidered on remand.

17                2. Dr. Michael A. Lace

18         In February 2017, in response to a medical interrogatory, medical expert Dr.

19   Lace opined that Plaintiff had marked limitation in his ability to understand and

20   remember complex instructions, carry out complex instructions, and make

21   judgments on complex work-related decisions. Tr. 654. Dr. Lace assessed only


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 12
 1   moderate limitations in Plaintiff’s ability to remember simple instructions, carry

 2   out simple instructions, and make judgments on simple work-related decisions. Tr.

 3   654. The ALJ gave substantial weight to Dr. Lace’s opinion because he is “a

 4   clinical psychologist familiar with the Social Security Act and Listings” and “he

 5   reviewed the entire record in forming his opinion.” Tr. 21.

 6         Plaintiff appears to argue that the ALJ erred by failing to incorporate the

 7   moderate and marked limitations assessed by Dr. Lace into the RFC, and “[w]hen

 8   these moderate and marked limitations were posed to the VE, the VE testified that

 9   such an individual would not be capable of gainful employment.” ECF No. 10 at

10   20. However, as noted by Defendant, at the hearing the VE “was posed a question

11   that defined ‘moderate’ as being unable to sustain work for ‘a third of the day.’

12   This definition is nowhere in Dr. Lace’s reports.” ECF No. 11 at 14. Indeed,

13   Plaintiff’s counsel acknowledged at the hearing that the proposed definition of

14   “moderate” as being unable to do their job “for a third of the day” was not drawn

15   from Dr. Lace’s opinion. Tr. 93. In addition, Dr. Lace opined that Plaintiff had

16   marked limitation in his ability to understand and remember complex instructions,

17   carry out complex instructions, and make judgments on complex work-related

18   decisions. Tr. 654. However, in accordance with the substantial weight given to

19   Dr. Lace’s opinion, the ALJ’s assessed RFC limits Plaintiff to simple and

20   repetitive tasks. Tr. 16. Thus, Plaintiff fails to identify specific marked limitations

21   that were not properly accounted for in the assessed RFC. The Court finds no error


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 13
 1   in the ALJ’s consideration of Dr. Lace’s opinion. Regardless, in light of Dr.

 2   Lace’s assessment of Dr. Arnold’s opinion, as discussed in detail above, and the

 3   need to reconsider Dr. Arnold’s opinion, the ALJ also should reconsider Dr. Lace’s

 4   opinion, and all relevant medical opinion evidence, on remand.

 5      B. Plaintiff’s Symptom Claims

 6         An ALJ engages in a two-step analysis when evaluating a claimant’s

 7   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

 8   whether there is objective medical evidence of an underlying impairment which

 9   could reasonably be expected to produce the pain or other symptoms alleged.”

10   Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

11   required to show that his impairment could reasonably be expected to cause the

12   severity of the symptom he has alleged; he need only show that it could reasonably

13   have caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591

14   (9th Cir. 2009) (internal quotation marks omitted).

15         Second, “[i]f the claimant meets the first test and there is no evidence of

16   malingering, the ALJ can only reject the claimant’s testimony about the severity of

17   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

18   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

19   citations and quotations omitted). “General findings are insufficient; rather, the

20   ALJ must identify what testimony is not credible and what evidence undermines

21   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 14
 1   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

 2   must make a credibility determination with findings sufficiently specific to permit

 3   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

 4   testimony.”). “The clear and convincing [evidence] standard is the most

 5   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

 6   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

 7   924 (9th Cir. 2002)).

 8         Here, the ALJ found Plaintiff’s medically determinable impairments could

 9   reasonably be expected to cause some of the alleged symptoms; however,

10   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

11   these symptoms are not entirely consistent with the medical evidence and other

12   evidence in the record” for several reasons. Tr. 22. In his opening brief, Plaintiff

13   generally argued, without citation to the record or legal authority, that the “ALJ

14   failed to provide specific findings with clear and convincing reasons for

15   discrediting [Plaintiff’s] symptom claims.” ECF No. 10 at 17. However, the Court

16   may decline to consider issues not raised with specificity in the opening brief.

17   Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir.

18   2008); see also Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998) (court may not

19   consider on appeal issues not “specifically and distinctly argued” in the party’s

20   opening brief). Accordingly, Plaintiff waived challenge to this issue. Regardless,

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 15
 1   in light of the need to consider the medical opinion evidence, as discussed in detail

 2   above, the ALJ should reconsider Plaintiff’s symptom claims on remand.

 3                                        REMEDY

 4         The decision whether to remand for further proceedings or reverse and

 5   award benefits is within the discretion of the district court. McAllister v. Sullivan,

 6   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate

 7   where “no useful purpose would be served by further administrative proceedings,

 8   or where the record has been thoroughly developed,” Varney v. Sec'y of Health &

 9   Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused by

10   remand would be “unduly burdensome[.]” Terry v. Sullivan, 903 F.2d 1273, 1280

11   (9th Cir. 1990); see also Garrison v. Colvin, 759 F.3d 995, 1021 (noting that a

12   district court may abuse its discretion not to remand for benefits when all of these

13   conditions are met). This policy is based on the “need to expedite disability

14   claims.” Varney, 859 F.2d at 1401. But where there are outstanding issues that

15   must be resolved before a determination can be made, and it is not clear from the

16   record that the ALJ would be required to find a claimant disabled if all the

17   evidence were properly evaluated, remand is appropriate. See Benecke v.

18   Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel, 211 F.3d 1172,

19   1179-80 (9th Cir. 2000).

20         The Court finds that further administrative proceedings are appropriate. See

21   Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103-04 (9th Cir. 2014)


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 16
 1   (remand for benefits is not appropriate when further administrative proceedings

 2   would serve a useful purpose). Here, the ALJ improperly considered the medical

 3   opinion evidence, which calls into question whether the assessed RFC, and resulting

 4   hypothetical propounded to the vocational expert, are supported by substantial

 5   evidence. “Where,” as here, “there is conflicting evidence, and not all essential

 6   factual issues have been resolved, a remand for an award of benefits is

 7   inappropriate.” Treichler, 775 F.3d at 1101. Instead, the Court remands this case

 8   for further proceedings.

 9         On remand, the ALJ should reconsider the medical opinion evidence, and

10   provide legally sufficient reasons for evaluating the opinions, supported by

11   substantial evidence. If necessary, the ALJ should order additional consultative

12   examinations and, if appropriate, take additional testimony from a medical expert.

13   Finally, the ALJ should reconsider Plaintiff’s symptom claims, the remaining steps

14   in the sequential analysis, reassess Plaintiff's RFC and, if necessary, take additional

15   testimony from a vocational expert which includes all of the limitations credited by

16   the ALJ.

17   ACCORDINGLY, IT IS ORDERED:

18         1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED,

19              and the matter is REMANDED to the Commissioner for additional

20              proceedings consistent with this Order.

21         2. Defendant’s Motion for Summary Judgment, ECF No. 11, is DENIED.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 17
 1         3. Application for attorney fees may be filed by separate motion.

 2         The District Court Clerk is directed to enter this Order and provide copies to

 3   counsel. Judgment shall be entered for Plaintiff and the file shall be CLOSED.

 4         DATED December 3, 2019.

 5
                                                s/ Rosanna Malouf Peterson
 6                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 18
